Title: From Alexander Hamilton to Daniel Bradley, 24 August 1799
From: Hamilton, Alexander
To: Bradley, Daniel


          
            Sir,
            New York August 24th. 99
          
          Your letter of the sixteenth of this month has just been delivered to me. There can be no appointments of Inspectors untill the troops shall be organized into brigades and divisions. In the mean time the duty of mustering must of necessity, be performed by you with the aid of the person who officiates as surgeon to your detachment. This is the course in other like cases.
          I have written to the Secretary of War on the necessity of a supply of money for recruiting purposes.
          With great considn & &
        